DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 14, filed 4/5/2021, with respect to the claim objections have been fully considered and are persuasive.  The objection of claims 2-17 has been withdrawn. 
Applicant’s arguments, see page 14, filed 4/5/2021, with respect to 112(a) rejection have been fully considered and are persuasive.  The 112(a) rejection of claims 1-11 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 3-9, 11, 12 and 14-19 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In the remarks, the Applicant states the following features in claims 1, 12 and 18 are not taught by the applied references: 

“obtaining a measurement result of an attribute value, measured by a sensor, of a sheet fed by a feeding roller, obtaining attribute values for sheet types as reference attribute values, each of which was selected in a user's past selection of a type of a sheet fed by the feeding roller, controlling a display to display a sheet type selection window including sheet type candidates in an order determined based on the reference attribute values and the 
In addition, the following feature in claim 9 is asserted as not taught by the applied references:
“generating selection information indicating sheet-  type candidates and an order of the sheet type candidates which is determined based on the reference attribute values and the measurement result.”

The reference of Ogata has been introduced to the rejection to replace Takahashi and cure the deficiencies of the Ito reference.  The explanation of the combination is explained below.

	In regards to the features still disclosed by Ito, in ¶ [23]-[25] and [28], this prior art reference discloses finding the paper size, thickness and material type of sheets within the MFP.  The size thickness and material type are considered as attribute values determined by sensors.  In addition, these values associated with the sensed sheets are fed for use by the user and counted based on their use.  ¶ [40]-[45] discloses setting a priority for a particular use of a specific type of sheet pertaining to a particular user.  This performs the feature of acquiring attribute values of sheets that have been used by a user in the past for past operations.  Despite teaching these features, the primary reference is deficient in teaching the features of “controlling a display to display a sheet type selection window including sheet type candidates in an order determined based on the reference attribute values and the measurement result, accepting a user's selection of a sheet -  type candidates and an order of the sheet type candidates which is determined based on the reference attribute values and the measurement result.”  The reference of Ogata cures this deficiency.

In regards to the Ogata reference, the secondary reference discloses evaluating a sheet in the MFP that has been fed in ¶ [28]-[30].  After evaluating the sheet, characteristics are determined, and the MFP generates and shows, on a display, sheet candidates that are the closest to the measured characteristics of the sheet, which is disclosed in ¶ [53]-[55].  Figure 4A illustrates and ¶ [54]-[56] describes the sheet candidates shown in their degree of matching on the screen of the MFP once generated.   Once a user selects one of these sheet candidates displayed, the selected sheet characteristics are referenced in order to develop settings for output on the printer, which is disclosed in ¶ [58]-[60].   The above performs the features of “controlling a display to display a sheet type selection window including sheet type candidates in an order determined based on the reference attribute values and the measurement result, accepting a user's selection of a sheet type from the sheet type candidates“ and “generating selection information indicating sheet-  type candidates and an order of the sheet type candidates which is determined based on the reference attribute values and the measurement result.”  Despite the combination above teaching most of the claim limitations in the independent claims, the feature of “setting the sheet type of the user's selection as a sheet type of the sheet fed by appears to not be taught.  This deficiency is cured by the Suzuki reference.
In regards to the Suzuki reference, the user is presented with a sheet size that is identical to the measured characteristics of a sheet that is evaluated, which is disclosed in ¶ [57] and [59]-[61].  When the user selects one of the sheet sizes mentioned in ¶ [65], the completion of setting the selected size to the sheets within the tray is described in ¶ [65] and [70].  This discloses the feature of assigning a specific selection of a characteristic or attribute to a tray that feeds sheets.  Thus, this reference, in combination with Ito and Ogata mentioned above, perform the features of the independent claims.    
	Therefore, based on the above, the features of the claims are disclosed below.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: printing mechanism in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, 9, 11, 12, 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP Pub 09(1997)-297437 (Pub Date: 11/18/1997)) in view of Ogata (US Pub 2020/0192261) and Suzuki (US Pub 2006/0239731).

Re claim 1: Ito discloses a sheet feeding apparatus comprising: 
a feeding roller configured to feed a sheet (e.g. the invention contains a manual sheet feeding unit and cassettes that both can hold sheets of paper, which is disclosed in ¶ [20], [27] and [39].); 
[0020] In addition, the printer unit 13 is provided with 2 or more cassettes 15 for separately storing different types of paper such as size, material, and thickness. A sheet selected from the cassette 15 is supplied to the printer. Further, a manual paper feed port 16 is provided which can supply paper, such as paper and an OHP sheet, one by one to the printer. Paper printed by a printer is discharged from a paper discharge port 17.

[0026]FIG. 3 is a plan view illustrating a configuration of the manual paper feed port 16 shown in FIG. 1.[0027]In FIG. 1, reference numeral 502 denotes a paper feed port which is provided on a side surface of a copying machine main body (main body) 501 so that a paper feed table 503 is connectable to the paper feed opening 502.
[0039] Reference numerals 25-1 to 25-3 denote cassettes storing recording media such as different sizes and materials. A selector 26 selects one of the cassettes 25-1 to 25 3 and the manual sheet feeding unit 28 and feeds the selected recording medium to the printer engine 27. Hereinafter, a sheet selection and feeding operation will be described.

a controller (e.g. the invention includes a controller, which is disclosed in ¶ [16].) including at least one processor and configured to:



obtain a measurement result of an attribute value, measured by a sensor, of a sheet (e.g. the sheet size and thickness can be detected based on switches and sensors used to find these attributes, which is disclosed in ¶ [22]-[25] and [28].); 

[0022]In FIG. 2, reference numeral 45 denotes a cassette which is completely pulled out from a copying apparatus main body (main body) 40 and stores many sheets of paper 41 therein. Further, a switch 42 for setting the type of paper is provided on a side surface of the cassette 45, and a sensor 44 capable of detecting a state of the switch 42 when the cassette 45 is returned to the main body 40 is mounted on the side of the main body 40.[0023]Note that a state in which the switch 42 is partially enlarged is a switch 43, and 4 switch portions are arranged in the portion of the sheet size switch 46 in this state, and the 4 different sizes of the sheet size can be set by setting the 4 switch portions.[0024]Reference numeral 47 denotes a sheet material switch, and a portion of the sheet material material switch 47 is provided with 4 switch portions, so that a material of the 4 switch portions can be set to set a material of the 4 different sheets of paper. Reference numeral 48 denotes a sheet thickness switch, which is configured to be capable of setting 2 different thicknesses by setting the 2 switch portions. It is to be noted that each switch section of each of the switches 46 to 48 is set to "0" when the switch section is tilted downward, and is set to "1" when the switch section is tilted upward. Thus, it is assumed that, for example, 4 switch portions of the paper size switch 46 represent "0001" of the current decimal number, which represents the size "A4R" of the paper sheet 2.[0025]By detecting the setting state of the switch 42 by using the sensor 44, the controller 14 of the copying apparatus body 40 can recognize which type of paper is stored in each cassette.
[0028]A material detection sensor (sensor) 504 for detecting a material of the paper 511 is provided in the paper feed port 502. Further, a thickness detection sensor (sensor) 512 for detecting the thickness of the sheet 511 is provided in the sheet feed port 502. Reference numerals 505 to 510 denote sensors which detect whether or not a paper sheet is placed on the paper tray 503 and to specify the size of the paper sheet 511 placed on the paper sheet tray 

obtain attribute values for sheet types, each of which was selected in the user’s past selection of a type of sheet fed by the feeding roller (e.g. the invention discloses obtaining attribute values that are assigned to the pages in the paper cassettes, which is disclosed in ¶ [22]-[25] and [28] above.  A sheet type that is sensed, and used for printing, can be set for a certain priority for a particular user, which is disclosed in ¶ [40]-[45].  With this sheet previously sensed and set for a priority of use for a user that utilizes the sheet for printing, this performs the feature of the claim limitation above.);

[0040]The type of paper to be printed can be arbitrarily designated by a user in an operation panel part 11, and when the designation is made, a selector 26 gives a command to select one of a cassette 25 or a manual paper feed part 28 storing a paper of a specified type of paper in the case of the designation of the type of paper to be printed. 24. When the selected cassettes 25-1 to 25-3 or the manual paper feed unit 28 are empty, a warning message is displayed on the operation panel unit 11 shown in FIG. 1.[0041]On the other hand, when the user does not designate a sheet from the operation panel unit 11, the controller unit 14 of the copy apparatus main body determines the type of sheet to be supplied to the printer engine 27 according to the type of use frequency priority determined in the memory 23. This default value of priority can be changed by the user or the serviceman through the operation panel 11, and the setting information is stored even after the power of the copier body is turned off.[0042]When a user designates an automatic paper selection mode in an operation panel 11, a controller 24 detects a size of an original read by a reader part 12 or an image data given from an external device, and automatically selects a size of an image to be formed.

[0043]The type other than the size, for example, the material and the thickness of the paper, is selected according to the priority of a predetermined value in the memory 23. When an optimum size of paper is not set, an error message is displayed on an operation panel part 11. Thereafter, whether or not a sheet is selected according to the priority is different depending on the setting.

[0047]Then, every time one sheet is printed, the type counter H of the used sheet is increased by "1". Data of this counter is stored even if power is turned off. If the priority of the paper selection in the memory 23 is changed based on the data of the type counter, it is possible to automatically obtain the setting appropriate for each user.


[0050]According to the 3 aspect of the present invention, since any of the storage means for storing the recording medium to be supplied by the selection means is selected based on the latest priority determined by the controller 24, even if the type of the recording medium to be fed varies depending on the use environment, the storage means for storing an optimum recording medium corresponding to the latest usage history can be selected.
[0051]According to a 4 aspect of the present invention, in the case where there are a plurality of storage means to be selected by the automatic selection means (the controller 24 is selected by the selector 26), one of the cassettes 25-1 to 25 3 for storing the recording medium to be fed and the manual sheet feeding section 28 is selected based on the determined latest priority. To surely select any storage means for storing a recording medium intended by a user even when a plurality of storage means for storing a recording medium in which any one kind is matched and other kinds are different are present.



[0073]In a 6 aspect of the present invention, there is provided a method of selectively feeding a recording medium of an image forming apparatus including a plurality of storage means (cassettes 25-1 to 25 3, a manual sheet feeding section 28, and the like) for storing recording media of different types. A registration step (step (4) of FIG. 9) is performed which is supplied from any one of the storage means and registers the frequency of use of each of the detected recording media for each type while sequentially updating the usage frequency. In the step (3) of FIG. 10, a step (5) of FIG. 8, a step (3) of FIG. 11, and a step (step () of FIG. 9) of selecting any of the storage means based on the frequency of use of each recording medium stored in the memory are selected. By executing the steps (4), (7) of FIG. 10, (2) of FIG. 11, and the controller 24, it is possible to determine a storage means containing an optimum recording medium according to the use history for each type of the supplied recording medium as a selection candidate.

However, Ito fails to specifically teach the features of a display configured to display a sheet type selection window for a user’s selection of a type of a sheet fed by the feeding roller; and obtain attribute values for sheet types as reference attribute values, 
control the display to display the sheet type selection window including sheet type candidates in an order determined based on the reference attribute values and the measurement result, 
accept a user’s selection of a sheet type from the sheet type candidates.
However, this is well known in the art as evidenced by Ogata.  Similar to the primary reference, Ogata discloses measuring sheet properties while the sheet is being fed (same field of endeavor or reasonably pertinent to the problem).    
Ogata discloses a display configured to display a sheet type selection window for a user’s selection of a type of a sheet fed by the feeding roller (e.g. the medium is 

[0028] The medium detector 12 detects the medium M that is moving on the conveyance route R by means of the conveyer 16, at a predetermined position, here, at a position a predetermined distance short of a position of image forming by the image forming operation section 14. For the medium detector 12, for example, an optical sensor (e.g., a photodiode) that detects presence of a medium M according to interruption of light by the medium M or detects reaching of a medium M to the predetermined position according to changes in detected intensity of reflected light depending on whether or not the medium M is present is used. Based on a timing of detection of a leading edge of the medium M by the medium detector 12 and a speed of conveyance by the conveyer 16, a timing for image forming by the image forming operation section 14 is controlled to form an image at a proper position on the medium M. 

[0029] The physical property measurer 13 measures physical quantities according to physical properties of the medium M. The physical properties that can be measured of a measurement object include at least basis weight. 
[0030] A measurement operation by the physical property measurer 13 is, for example, performed at a plurality of positions in the medium M while movement of the medium M being temporarily halted at intervals of a predetermined distance, and a result of arithmetic processing such as an average of a plurality of values obtained is finally used as a physical property value. 



[0054] Based on these parameters, first, whether or not conditions for a combination of respective values determined in advance in the aforementioned ranges of characteristics of an exceptional setting medium (predetermined conditions) are satisfied is determined (P4). If the conditions for an exceptional setting medium are satisfied, the exceptional setting medium is specified as a setting candidate based on brand physical property information held in the medium type information 172 (P8) and sent (output) to candidate display (P9). A destination of the sending is here the display 43. In other words, in the case of an exceptional setting medium, the subsequent specification and display of normal setting candidates are automatically cancelled. 
[0055] If the conditions for an exceptional setting medium are not satisfied, a basis weight section whose degree of matching with the obtained basis weight meets a predetermined criterion, is specified (P6). The degree of matching may simply be a numerical value determined based on a difference from a reference value or may be a value that varies depending on, e.g., a combination (balance) of the respective measurement values used for obtainment of the basis weight. Also, a density is calculated based on the basis weight and the paper thickness (P5) and based on the density and the smoothness, a medium type section whose degree of matching meets the predetermined criterion from among the medium type sections set in advance, is determined (P7). A matching degree of a medium type section may also be quantified based on, e.g., a deviation from reference values for respective measurement values used for specification of the medium type and a balance of the measurement values. A combination of the basis weight section and the medium type section meeting the criterion (specified) is sent (output) to candidate display (P9) as a medium setting candidate for operation settings for image forming, and the setting candidate is displayed on the display screen of the display 43. The number 
[0056] In the candidate display, candidates are output in descending order of a value of comprehensive evaluation of the obtained two matching degrees, for example, a value of addition of the two degrees (that is, a descending order of matching degree), as higher priority candidates, and here, are displayed on the display 43. Only one candidate may be output, or if there are a plurality of candidates whose respective matching degrees meet the criterion, the plurality of candidates may be output. Final selection and approval are made by the user, here, via an operation of input to the operation receiver 42 (P10), and operation settings relating to the setting candidate according to a result of the selection are made. Here, selection of any of the setting candidates leads to obtaining image quality meeting a predetermined criterion. Therefore, the user may simply select a highest priority one or also may select one based on, e.g., the user's preference or a part of information on the medium, the part being held by the user. It is possible that operation settings once selected are provided with a proper name and stored in the storage 17, and thus can be called up and used in the future. 

obtain attribute values for sheet types as reference attribute values (e.g. the detector detects physical sheet properties and refers to these values to determine sheet candidates to display to the user, which is disclosed in ¶ [53]-[55] above.  These values are compared to acquired reference values to determine how the measured value matches the acquired reference values, which is disclosed in ¶ [53] above.), 
control the display to display the sheet type selection window including sheet type candidates in an order determined based on the reference attribute values and the measurement result (e.g. the user is shown a screen that displays candidate values that are arranged in an order that shows a matching degree in an descending order when 


    PNG
    media_image1.png
    345
    493
    media_image1.png
    Greyscale


accept a user’s selection of a sheet type from the sheet type candidates (e.g. a user can select the first sheet that is determined to be the candidate that best represents the sheet that is detected, which is disclosed in ¶ [56] above and [58]-[60].).

[0058] As illustrated in FIG. 4A, upon an operation of selecting (e.g., clicking or touching) a sheet type detection button on an operation selection button display screen B3 being performed, the physical property measurer 13 performs physical property measurement of a medium set in advance, and candidates specified according to results of the physical property measurement are displayed on a sheet type candidate display screen B1. Here, two candidates are specified and a sheet type and a basis weight section of each candidate are displayed so as to be selectable, 
[0059] A sheet tray selection screen B2 on the left side determines a tray that stores mediums to be subjected to image forming operation settings according to the selected sheet. Here, tray 1 is selected via a selection operation and thereby highlighted. 
[0060] An operation of selecting an "OK" button on the operation selection button display screen B3 being performed, the selected sheet type and the tray to which the image forming settings according to the sheet type are applied are determined. 


Therefore, in view of Ogata, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a display configured to display a sheet type selection window for a user’s selection of a type of a sheet fed by the feeding roller; and obtain attribute values for sheet types as reference attribute values, control the display to display the sheet type selection window including sheet type candidates in an order determined based on the reference attribute values and the measurement result, accept a user’s selection of a sheet type from the sheet type candidates, incorporated in the device of Ito, in order to enable making image forming operation settings according to a combination of basis weights and medium type, which provides for making settings that result in normal image quality (as stated in Ogata ¶ [82]).  


 
However, this is well known in the art as evidenced by Suzuki.  Similar to the primary reference, Suzuki discloses measuring sheet properties (same field of endeavor or reasonably pertinent to the problem).    
Suzuki discloses set the sheet type of the user’s selection as a sheet type of the sheet fed by the feeding roller (e.g. in ¶ [59]-[61], the user is shown a display of sheets sizes in a decreasing order where the size at the top of the list is a rough size that is nearly identical to the size detected.  If the user selects one of the sizes that is identical to the detected size, the selection of this size will set this size to the corresponding tray for the sheet size, which is disclosed in ¶ [65] and [70].  This will allow a selection of a tray with an assigned size that can be used to feed a sheet for printing.).

[0059] Here, if non-fixed form size recording sheet registration has already been made (Y in S3 in FIG. 2), the CPU 101 refers to the rough size of the non-fixed form size recording sheet obtained earlier by executing "rough size detection", and displays the non-fixed form sizes already registered as selection choices in an order nearest to the detected rough size (S4 in FIG. 2). Further, in this case, the non-fixed form sizes that are likely to be identical to the detected rough size and also that are in the order of closeness to the detected rough size are displayed as selection choices. 
[0060] In this case, the CPU 101, first selects as a selection choice a non-fixed form size that is likely to be identical to the rough size detected using the continuous data along the width direction of the recording sheet from the non-fixed form size tray and from the rough resolution data along the longitudinal direction of the recording sheet. Next, the CPU 101, first refers to the continuous data along the width 
[0061] For example, the CPU 101 not only displays in the display section 103 the non-fixed form sizes already registered, as a list screen of registered sizes as shown in FIG. 5, but also, from among those non-fixed form sizes, the non-fixed form sizes that are likely to be identical to the detected rough size and also that are in the order of closeness to the detected rough size are displayed as selection choices. 

[0065] Further, the CPU 101, for the selection choices displayed in the display section 103 in this manner, accepts inputs from the operation input section 102 or the touch panel which is integral with the display section 103, and when any one of the selection choices is selected by the user (Y in S5 in FIG. 2) and the `OK` icon is clicked, carries out the setting of the selected selection choices as the size of the recording sheets loaded in the tray (S6 in FIG. 2). 

[0070] In the above manner, the CPU 101 completes the setting (S10 in FIG. 2) of the non-fixed form size regarding the size of the recording sheets loaded in the non-fixed form size tray either by selection among the selection choices displayed in the selection choices display screen, or by setting using numerical input. 

Therefore, in view of Suzuki, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of set the sheet type of the user’s selection as a sheet type of the sheet fed by the feeding roller, incorporated in the device of Ito, as modified by Ogata, in order to assign the value of a detected sheet size from size selections shown to a user, which can enhance the ease of selection of an accurate size by a user (as stated in Suzuki ¶ [112]).  

Re claim 3: The teachings of Ito in view of Ogata and Suzuki are disclosed above.
However, Ito fails to specifically teach the features of the sheet feeding apparatus according to claim 1, wherein the controller is configured to calculate degrees of similarity between the reference attribute values and the measurement result, and 
control the display to preferentially display in the sheet type selection window a sheet type candidate more similar to the sheet fed by the feeding roller.  
However, this is well known in the art as evidenced by Ogata.  Similar to the primary reference, Ogata discloses measuring sheet properties while the sheet is being fed (same field of endeavor or reasonably pertinent to the problem).    
Ogata discloses wherein the controller is configured to calculate degrees of similarity between the reference attribute values and the measurement result (e.g. the MFP measures the characteristics of a sheet and compares these values to reference values to determine a degree of matching, which is disclosed in ¶ [58] above.), and 
control the display to preferentially display in the sheet type selection window a sheet type candidate more similar to the sheet fed by the feeding roller (e.g. the screen in figure 4A shows a degree of matching and preferentially shows the characteristics that most match the sheet as having a top spot in the degree of matching, which is shown in figure 4A and described in ¶ [58].).

[AltContent: textbox (Discloses Preference feature)][AltContent: arrow]
    PNG
    media_image1.png
    345
    493
    media_image1.png
    Greyscale


Therefore, in view of Ogata, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the controller is configured to calculate degrees of similarity between the reference attribute values and the measurement result, and control the display to preferentially display in the sheet type selection window a sheet type candidate more similar to the sheet fed by the feeding roller, incorporated in the device of Ito, in order to calculate degrees of matching without the user having any expertise in evaluating the sheet properties, which saves the user time and effort in the output process (as stated in Ogata ¶ [84] and [85]).  

Re claim 5: The teachings of Ito in view of Ogata and Suzuki are disclosed above.
Ito discloses the apparatus according to claim 1, wherein the controller is configured to obtain selection counts of the sheet types which were selected in the user’s past 

[0044]Note that, although the default value of the selection priority for each type of paper is predetermined in the memory 23 in this embodiment, it is of course necessary that each user differs in the frequency of use of each type, and it is required to set a selection priority predetermined value corresponding to the frequency of use.[0045]Although this setting can be performed manually on the operation panel unit 11, according to the present invention, it is possible to automatically set the predetermined value for the selection of the sheet selection to be suitable for each user. Hereinafter, the configuration will be described.[0046]The controller unit 14 includes a memory 23 for storing the frequency of use for each type of paper. In other words, it has the counter H of the frequency of use every time. This is called a type counter. For example, in the copying machine body shown in FIG. 1, the number of the type counter H is required to be at least 4 since 4 types of paper feeding, namely, a 3 stage cassette and a manual feeding, can be performed. Of course, a counter may be provided for a special sheet, such as an OHP, which is not normally set.
[0047]Then, every time one sheet is printed, the type counter H of the used sheet is increased by "1". Data of this counter is stored even if power is turned off. If the priority of the paper selection in the memory 23 is changed based on the data of the type counter, it is possible to automatically obtain the setting appropriate for each user.

[0082]According to the 2 aspect of the present invention, the frequency of use of each type of recording medium supplied from any one of the storage means (the cassettes 25-1 to 25 3, the manual sheet feeding section 28, and the like) and detected by the type detecting means (sensor 44,504-510,512) is determined by the identifying means (ID card identifying device 61). A change means (controller 24) determines a priority order to be fed based on the frequency of use of each recording medium stored in a storage means (memory 23 a) for storing the data while sequentially updating it for each identifiable user. To determine a storage means storing an optimum recording medium corresponding to a use history for each type of a fed recording medium and for each user to be used as a selection candidate.



Re claim 6: The teachings of Ito in view of Ogata and Suzuki are disclosed above.
Ito discloses the sheet feeding apparatus according to claim 1, further comprising a plurality of sheet set sections, on each of which a sheet is set (e.g. the MFP contains a plurality of sheet feeders, which is disclosed in ¶ [39] above.), and 
wherein the reference attribute values are associated with the plurality of sheet set sections.

	However, Ito fails to specifically teach the feature of wherein the reference attribute values are associated with the plurality of sheet set sections.
However, this is well known in the art as evidenced by Ogata.  Similar to the primary reference, Ogata discloses measuring sheet properties while the sheet is being fed (same field of endeavor or reasonably pertinent to the problem).    
Ogata discloses wherein the reference attribute values are associated with the plurality of sheet set sections (e.g. when a user evaluates sheet characteristics, the MFP presents attributes that match a particular sheet to a certain degree, which is disclosed in ¶ [58] above.  The user can select a tray to associate with the selected sheet characteristic that has a degree of matching, which is disclosed in ¶ [59] and [60].  The user can perform an evaluation to another sheet and select a second tray to 
Therefore, in view of Ogata, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the reference attribute values are associated with the plurality of sheet set sections, incorporated in the device of Ito, in order to apply a selected sheet characteristic to sheets within a tray without any special knowledge or effort, which enables easier selection operation settings for proper image forming (as stated in Ogata ¶ [85]-[87]).  

Re claim 7: The teachings of Ito in view of Ogata and Suzuki are disclosed above.
Ito discloses the apparatus according to claim 1, wherein the reference attribute values are associated with identification information of a user who selected a sheet type (e.g. the frequency of use of sheets per user is stored and referred to in order to set the priority of sheets for a user, which is disclosed in ¶ [82] above.  The type of each sheet associated with a size, material and thickness is set per sheet cassette, which detects the size, material and thickness, which is disclosed in ¶ [24]-[28] above.  In paragraphs [43] and [44] above, the user is associated with a priority of sheets that are correlated with a material or thickness detected.  The system can select a sheet of a thickness or material based on the priority corresponding to a particular user, which is disclosed in ¶ [45] and [46] above.), and 
the controller is configured to determine the order based on the identification information (e.g. the invention determines the priority order of the sheets for a user when an ID card is detected, which is disclosed in ¶ [82] above.).  

Re claim 9: The teachings of Ito in view of Ogata and Suzuki are disclosed above. 
However, Ito fails to specifically teach the features of the apparatus according to claim 1, wherein when a user’s selection of a sheet type is accepted, a reference attribute value, of the user’s selection of a sheet type, in the reference attribute values is updated with the measurement result.
 
However, this is well known in the art as evidenced by Suzuki.  Similar to the primary reference, Suzuki discloses measuring sheet properties (same field of endeavor or reasonably pertinent to the problem).    
Suzuki discloses wherein when a user’s selection of a sheet type is accepted, a reference attribute value, of the user’s selection of a sheet type, in the reference attribute values is updated with the measurement result (e.g. in ¶ [57], the detection of the size of a sheet occurs.  In ¶ [59]-[61] above, the user is shown a display of sheets sizes in a decreasing order where the size at the top of the list is a rough size that is nearly identical to the size detected.  If the user selects one of the sizes that is identical to the detected size, the selection of this size will set this size to the corresponding tray for the sheet size, which is disclosed in ¶ [65] and [70] above.  This performs the feature of setting a size detected that is listed for selection to be set for a sheet set in a tray.).

[0057] The CPU 101 that has detected the drawing out and insertion of the non-fixed form size tray from the main unit of the image forming apparatus, if recording sheets are present in that tray, carries out a fixed form size detection for the recording sheets in that tray. In other words, using the continuous data along the width direction of the recording sheet 

Therefore, in view of Suzuki, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein when a user’s selection of a sheet type is accepted, a reference attribute value, of the user’s selection of a sheet type, in the reference attribute values is updated with the measurement result, incorporated in the device of Ito, as modified by Ogata, in order to assign the value of a detected sheet size from size selections to a value that is identical to the detection value of a non-uniform size, which can enhance the ease of selection of an accurate size by a user (as stated in Suzuki ¶ [112]).  

Re claim 11: The teachings of Ito in view of Ogata and Suzuki are disclosed above.
Ito discloses the sheet feeding apparatus according to claim 1, further comprising a printing mechanism (interpretation: an inkjet head is a printing unit configured to print an image, and prints an image on a sheet based on image data, which is disclosed on pages 4 and 5.  This interpretation and its equivalents are used for this claim term hereinafter in this Office Action.) configured to print an image on a sheet fed by the feeding roller (e.g. the printer selects a fed sheet to print an image, which is disclosed in ¶ [20] above.).  


Claim 1 is similar to claim 12.  Please refer to the rationale of claim 1 for the rejection of claim 12.

Re claim 14: The teachings of Ito in view of Ogata and Suzuki are disclosed above. 
Claim 3 is similar to claim 14.  Please refer to the rationale of claim 3 for the rejection of claim 14.

Re claim 16: The teachings of Ito in view of Ogata and Suzuki are disclosed above. 
Claim 5 is similar to claim 16.  Please refer to the rationale of claim 5 for the rejection of claim 16.

Re claim 17: The teachings of Ito in view of Ogata and Suzuki are disclosed above. 
Claim 7 is similar to claim 17.  Please refer to the rationale of claim 7 for the rejection of claim 17.

Re claim 18: The teachings of Ito in view of Ogata and Suzuki are disclosed above. 
Claim 1 is similar to claim 18.  Please refer to the rationale of claim 1 for the rejection of claim 18.  In addition, ¶ [87] and [88] of Ito disclose utilizing a program stored on a storage medium.
[0087]It should be noted that the present invention may be applied to a system comprising a plurality of devices or to an apparatus comprising a single device. Further, the present invention is applicable to a case where a program is supplied to a system or an apparatus. In this case, by reading a storage medium storing a program represented by software for achieving the present invention into the system or the apparatus, the system or the apparatus can enjoy the effect of 


Re claim 19: Ito discloses a sheet feeding apparatus comprising: 
a feeding roller configured to feed a sheet (e.g. the invention contains a manual sheet feeding unit and cassettes that both can hold sheets of paper, which is disclosed in ¶ [20], [27] and [39] above.); and 
a controller (e.g. the invention includes a controller, which is disclosed in ¶ [16] above.) including at least one processor and configured to: 
obtain a measurement result of an attribute value, measured by a sensor, of a sheet fed by the feeding roller (e.g. the sheet size and thickness can be detected based on switches and sensors used to find these attributes, which is disclosed in ¶ [22]-[25] and [28] above.);
obtain attribute values for sheet types, each of which was selected in the user's past selection of a type of a sheet fed by the feeding roller (e.g. the invention discloses obtaining attribute values that are assigned to the pages in the paper cassettes, which is disclosed in ¶ [22]-[25] and [28] above.  A sheet type that is sensed, and used for printing, can be set for a certain priority for a particular user, which is disclosed in ¶ [40]-[45].  With this sheet previously sensed and set for a priority of use for a user that utilizes the sheet for printing, this performs the feature of the claim limitation above.).
	

obtain attribute values for sheet types as reference attribute values;
generate selection information indicating sheet type candidates and an order of the sheet type candidates which is determined based on the reference attribute values and the measurement result; 
accept a selection of a sheet type from the sheet type candidates.

However, this is well known in the art as evidenced by Ogata.  Similar to the primary reference, Ogata discloses measuring sheet properties while the sheet is being fed (same field of endeavor or reasonably pertinent to the problem).    
Ogata discloses obtain a measurement result of an attribute value, measured by a sensor, of a sheet fed by the feeding roller (e.g. the medium is detected after being conveyed to a certain point inside the MFP, which is disclosed in ¶ [28]-[30] above.  The MFP measures characteristics of the conveyed sheet in order to determine if the measured results match or are close to a predetermined sheet, which is disclosed in ¶ [53] and [54] above.  If the measured value is within range of a few sheets, sheet candidates are displayed to a user to select the closest sheet to the measured values, which is disclosed ¶ [55] and [56] above.); and 

obtain attribute values for sheet types as reference attribute values (e.g. the detector detects physical sheet properties and refers to these values to determine sheet candidates to display to the user, which is disclosed in ¶ [53]-[55] above.  These values 
generate selection information indicating sheet type candidates and an order of the sheet type candidates which is determined based on the reference attribute values and the measurement result (e.g. the user is shown a screen that displays candidate values that are arranged in an order that shows a matching degree in an descending order when comparing the measured values to the value range pertaining to the candidate values, which is disclosed in ¶ [54]-[56] above.), 
accept a selection of a sheet type from the sheet type candidates (e.g. a user can select the first sheet that is determined to be the candidate that best represents the sheet that is detected, which is disclosed in ¶ [56] and [58]-[60] above.).
Therefore, in view of Ogata, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of obtain a measurement result of an attribute value, measured by a sensor, of a sheet fed by the feeding roller; obtain attribute values for sheet types as reference attribute values; generate selection information indicating sheet type candidates and an order of the sheet type candidates which is determined based on the reference attribute values and the measurement result;  accept a selection of a sheet type from the sheet type candidates, incorporated in the device of Ito, in order to enable making image forming operation settings according to a combination of basis weights and medium type, which provides for making settings that result in normal image quality (as stated in Ogata ¶ [82]).  
However, the combination above fails to specifically teach the features of set the sheet type of the selection as a sheet type of the sheet fed by the feeding roller.

However, this is well known in the art as evidenced by Suzuki.  Similar to the primary reference, Suzuki discloses measuring sheet properties (same field of endeavor or reasonably pertinent to the problem).    
Suzuki discloses set the sheet type of the selection as a sheet type of the sheet fed by the feeding roller (e.g. in ¶ [59]-[61 above], the user is shown a display of sheets sizes in a decreasing order where the size at the top of the list is a rough size that is nearly identical to the size detected.  If the user selects one of the sizes that is identical to the detected size, the selection of this size will set this size to the corresponding tray for the sheet size, which is disclosed in ¶ [65] and [70] above.  This will allow a selection of a tray with an assigned size that can be used to feed a sheet for printing.).

Therefore, in view of Suzuki, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of set the sheet type of the selection as a sheet type of the sheet fed by the feeding roller, incorporated in the device of Ito, as modified by Ogata, in order to assign the value of a detected sheet size from size selections shown to a user, which can enhance the ease of selection of an accurate size by a user (as stated in Suzuki ¶ [112]).  


Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, as modified by Ogata and Suzuki, as applied to claim 3 and 12 above, and further in view of Akatsu (US Pub 2020/0104656).

Re claim 4: The teachings of Ito in view of Ogata and Suzuki are disclosed above.
However, Ito fails to specifically teach the features of the apparatus according to claim 3, wherein the controller is configured to control the display to display each sheet type candidate with a display color or font size in accordance with the degree of similarity.  
However, this is well known in the art as evidenced by Akatsu.  Similar to the primary reference, Akatsu discloses detecting types of sheets (same field of endeavor or reasonably pertinent to the problem).    
Akatsu discloses wherein the controller is configured to control the display to display each sheet type candidate with a display color or font size in accordance with the degree of similarity (e.g. a sheet of paper or papers are detected and their detected size is shown to a user in figure 27 on the MFP.  The estimated sheet size is shown to a user that is estimated as an A4 sheet.  This size is highlighted in a certain color while the other sizes are not highlighted since they do not match the detected size, which is disclosed in ¶ [166].).

[0163] The frequency counting unit 13Bi acquires information on the sheet size, which was used for the past or previous printing operation from the information output unit 13Bd with respect to the sheet placed on the manual feed unit 40. Further, the frequency counting unit 13Bi refers to the frequency accumulation unit 13Bj each time information on the sheet size is acquired, and increments the number of selected times of the acquired sheet size by one to update the accumulated number of the selected times. 
[0164] The priority determination unit 13Bh determines the priority level among the estimated sheet sizes based on the use 
[0165] Further, if the priority determination unit 13Bh acquires information on the sheet size having the higher priority level that is designated by an operator, from the change reception unit 13Bg, the priority determination unit 13Bh determines the designated sheet size as the sheet size having the highest priority level without applying the number of selected times. The priority determination unit 13Bh outputs the determination result to the display information control unit 13Bb. 
[0166] The display information control unit 13Bb displays the estimated sheet size acquired from the candidate sheet estimation unit 13Ba using the display unit 12 with displaying an indication of the priority level. For example, as indicated in FIG. 27, the display information control unit 13Bb can highlight a display of the sheet size having the highest priority level among the estimated sheet sizes (see dotted area in FIG. 27). Further, the display information control unit 13Bb can display other estimated sheet sizes in the descending order of the priority level (i.e., from greater to smaller priority level). 

Therefore, in view of Akatsu, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the controller is configured to control the display to display each sheet type candidate with a display color or font size in accordance with the degree of similarity, incorporated in the device 

Re claim 15: The teachings of Ito in view of Ogata, Suzuki and Akatsu are disclosed above. 
Claim 4 is similar to claim 15.  Please refer to the rationale of claim 4 for the rejection of claim 15.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, as modified by Ogata and Suzuki, as applied to claim 3 and 12 above, and further in view of Voskamp (USP 10002373).

Re claim 8: The teachings of Ito in view of Ogata and Suzuki are disclosed above.
Ito discloses the apparatus according to claim 1, wherein reference attribute values are associated with information of a sheet was used (e.g. the invention discloses storing the sheet type, material and thickness in the memory with the priority, which is disclosed in ¶ [43] and [52] above.), and 
the controller is configured to determine the order in accordance with in which a sheet is used (e.g. each user has a specific priority of sheet types that can be based on the usage frequency of the sheets, which is disclosed in ¶ [44]-[47] above.).  

Voskamp discloses wherein the reference attribute values are associated with information of a time zone, and the controller is configured to determine the order in accordance with the time zone (e.g. the invention discloses recording the user’s activity in the morning or afternoon to set a priority of displaying items to a user.  The morning or afternoon information is stored in a history that is used to decide when to notify a user with an order of information based on the time when the user performed an action in the past morning or afternoon, which is disclosed in col. 5, ll. 51-col. 6, ll. 9, col. 8, ll. 3-14 and col. 11, ll. 45-52.).

(31)	At block 202, the provider device 104 may monitor and collect access data 216 from the user device 102. The access data 216 may include any information indicating that a user device 102 accesses the network 106 and/or interfaces with the provider device 104. For example, the access data may include, but is not limited to, a time of the access event, a date of the access event, location of the user device 102, and/or duration of the access event. The provider device 104 may use the access data to determine a frequency and/or distribution of the access events. The access data 216 may be used to predict when the user is likely to access the network 106 and/or interface with the provider device 104. For example, the user may access the network 106 and browse the web service provider's web site every morning, but rarely makes a purchase in the morning. The user may also tend to access the website that afternoon or the following afternoon to also browse the web site. However, the user tends to purchase a majority of their items during the afternoon session. In one instance, the user tends to makes 80% of their purchases during the afternoon session. Therefore, when the user initiates an afternoon browsing session, the provider device 104 may preload all of the product information that the user viewed from the last few morning browsing sessions. The provider device 104 may also load recommendations based on the browsed items from the morning session.

(40)    The likelihood of making a purchase may be based on, but is not limited to, the user's history and the item status. The provider device 104 may determine that a user purchases items on a consistent or predictable basis. The user may purchase a certain type of item as soon 

(53)    In another instance, the preload module 412 may determine that the user browses the music content in the morning, but the user browses consumer electronics in the afternoon. The preload module 412 may aggregate music content in the early morning or the previous evening and send it to the user device 102. However, the consumer electronics content may be aggregated in the late morning and sent to the user device by the afternoon.

Therefore, in view of Voskamp, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the history storage unit is configured to further associate and store, in the history information, information of a time zone, and the notification control unit is configured to decide the notification order in accordance with the time zone, incorporated in the device of Ito, as modified by Ogata, in order to preload content that the user will view or use, which speeds up the process of the user utilizing the device for an intended purpose (as stated in Voskamp col. 1, ll. 65-col. 2, ll. 8).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yano performs assigning a priority to page types.
Wei discloses detecting the sheets set in the MFP.
Echizen discloses detecting roll paper attributes while the sheet is fed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672